COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Jenneese Patricia Banks v. The State of Texas

Appellate case number:      01-11-00766-CR

Trial court case number: 1759292

Trial court:                County Criminal Court at Law No. 14 of Harris County

       On February 1, 2013, we directed appellant to file a brief no later than March 4, 2013.
See TEX. R. APP. P. 37.3(c), 38.6. Appellant did not respond. On March 21, 2013, we notified
appellant that a brief had not been filed, and we required a response within 10 days. See TEX. R.
APP. P. 38.8(b)(2). Appellant’s retained counsel, Patrick Ngwolo, filed a motion for extension of
time to file appellant’s brief, stating that appellant has suffered financial hardship and has been
unable to pay counsel’s fee for the brief.
       Pursuant to Rule of Appellate Procedure 38.8(b)(2), we must abate the appeal and
remand the case to the trial court for a hearing to determine whether appellate desires to
prosecute the appeal, whether she is indigent, and whether counsel should be appointed. See id.
       We direct the trial court to conduct a hearing at which a representative of the Harris
County District Attorney’s Office, Counsel Ngwolo, and appellant shall be present.1 The trial
court shall have a court reporter record the hearing. The trial court is directed to make
appropriate findings on these issues:
       (1)     whether appellant wishes to prosecute the appeal; and, if so,
       (2)     whether appellant is presently
               (a) indigent, in which case the trial court should appoint appellate counsel at no
                   expense to appellant, or

1      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the
       hearing by closed-circuit video teleconference. Any such teleconference must use a
       closed-circuit video teleconference system that provides for a simultaneous compressed
       full motion video and interactive communication of image and sound between the trial
       court, appellant, and any attorneys representing the State or appellant. On request of
       appellant, appellant and her counsel shall be able to communicate privately without being
       recorded or heard by the trial court or the attorney representing the State.
             (b) not indigent, but has not made the necessary arrangements for filing a brief; and
       (3)   any other appropriate findings and recommendations.
See TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b).
       The trial court shall cause its findings and recommendations (including the name,
address, telephone number, and State Bar number of any substitute counsel), and the reporter’s
record of the hearing to be filed in this Court no later than May 3, 2013. See TEX. R. APP. P.
38.8(b)(3). If the hearing is conducted by video teleconference, a certified video recording of the
hearing shall be filed in this Court no later than May 3, 2013.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when clerk’s and reporter’s
records that comply with this order have been filed in this Court. The trial court coordinator
shall set a hearing date and notify the parties and the Clerk of this Court of such date.

       Appellant’s motion for extension of time to file a brief is dismissed as moot.

       It is so ORDERED.



Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: April 2, 2013